DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed on 3/25/2021 under 37 CFR 1.116, in reply to the final rejection, has been considered and is hereby entered.  

	Claims 1, 7, and 15 are amended.  Claims 2, 6, and 23-24 are cancelled.  Claims 1, 3-5, 7, 10-16, and 18-22 are pending.

Objections Withdrawn
The objection to claims 4-6 and 21-24 as being dependent upon a rejected base claim, is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment to claim 1.

The rejection of claims 7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-3, 7, 10-11, 15, and newly rejoined claims 12-14, 16, and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of 

The rejection of claims 1-3, 7, 10-11, 15, and newly rejoined claims 12-14, 16, and 18-20  on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/498,257 (reference application) is withdrawn as the instant case is the earlier filed application.

The rejection of claims 12-14, 16, and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/498,193 (reference application) is withdrawn as the instant case is the earlier filed application.

Conclusion

Claims 1, 3-5, 7, 10-16, and 18-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN GANGLE/            Primary Examiner, Art Unit 1645